DETAILED ACTION
Claim Objections
Claims 5, 8, 15 and 18 are objected to because of the following informalities:  
In claim 5 (line 2) and claim 15 (line 2) “relative its” should recite --relative to its--.
In claim 8 (line 1) and claim 18 (line 1) “plate” should recite --base--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 recites “wherein the base comprises a pair of apertures and the plate comprises a pair of apertures matching to those of the base”.
Claim 10 (lines 2-5), from which claim 17 depends, recites “a base having a pair of apertures disposed therethrough proximate the midpoint of the base; a plate having a pair of apertures disposed therethrough in matching dimension to the base”.  Accordingly, claim 17 fails to further limit claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. (US 2017/0096836) in view of Ebel et al. (US 7,832,695).
As to claims 1, 7 and 8, Ritter et al. disclose a two piece temporary fence support comprising: 
a base 16; 
a plate 18 having a pair of apertures 26 disposed therethrough; and 
a pair of posts 20 extending vertically from the plate, each posts permitting a fence panel 14 to be mounted thereon (Figures 1-3; paragraph [0026]).
Ritter et al. disclose a fence support wherein the plate is welded to the base through apertures 26; instead of wherein the base comprises a pair of apertures matching to the apertures of the plate; wherein the base and the plate are fastenable by a fastener disposed through the apertures of the base and the apertures of the plate; and wherein the apertures of the base are non-circular.  
Ebel et al. teach a support wherein a base 500 comprises a pair of apertures matching to apertures of a plate 110; wherein the base and the plate are fastenable by a fastener disposed through the apertures of the base and the apertures of the plate; and wherein the apertures of the base are non-circular; the matching apertures in the base and the plate enabling the members to be coupled together using conventional fasteners and hand tools, providing for quick and easy assembly (Figures 15-27).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence support disclosed by Ritter et al. to comprise matching apertures in the base and the plate, as taught by Ebel et al., in order to enable the members to be coupled together using conventional fasteners and hand tools, providing for quick and easy assembly.
As to claim 2, Ritter et al. disclose a two piece temporary fence support wherein the base 16 and the plate 18 are made of steel (paragraphs [0024,0026]).  
As to claim 3, Ritter et al. fail to disclose a two piece temporary fence support wherein the base and the plate are coated with an enamel.  
Ebel et al. teach a support wherein steel components are coated with an enamel; the enamel coating preventing rusting of the steel components, providing for a more durable support assembly (C3 L36-52).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence support disclosed by Ritter et al. wherein the steel base and steel plate comprise an enamel coating, as taught by Ebel et al., in order to prevent rusting of the steel components, providing for a more durable support assembly.  
As to claim 4, Ritter et al. disclose a two piece temporary fence support wherein the base 16 is a generally flat plate of metal that is longer than it is wide (Figures 1-3; paragraph [0024]).  
As to claim 5, Ritter et al. disclose a two piece temporary fence support wherein the base 16 is symmetrical relative to its midpoint (Figures 1-3).  
As to claim 6, Ritter et al. disclose a two piece temporary fence support wherein the base 16 comprises an aperture 22 formed proximate the end of the base to permit the base to be fastened to a heavier or immovable structure (Figures 1-3; paragraph [0025]).  
As to claims 10, 11, 17 and 18, Ritter et al. disclose a two piece temporary fence support comprising: 
a base 16; 
a plate 18 having a pair of apertures 29 disposed therethrough proximate the midpoint of the plate; and
a pair of posts 20 extending vertically from the plate, each posts permitting a fence panel 14 to be mounted thereon (Figures 1-3; paragraph [0026]).
Ritter et al. disclose a fence support wherein the plate is welded to the base through apertures 26; instead of wherein the base comprises a pair of apertures in matching dimension to the apertures of the plate; and comprising a pair of fasteners disposed through the apertures of the base and the apertures of the plate to fasten the plate to the base; wherein each fastener is a bolt and nut combination; and wherein the apertures of the base are non-circular.  
Ebel et al. teach a support wherein a base 500 comprises a pair of apertures in matching dimension to apertures of a plate 110; and comprising a pair of fasteners disposed through the apertures of the base and the apertures of the plate to fasten the plate to the base; wherein each fastener is a bolt and nut combination; and wherein the apertures of the base are non-circular; the matching apertures in the base and the plate enabling the members to be coupled together using conventional fasteners and hand tools, providing for quick and easy assembly (Figures 15-27).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence support disclosed by Ritter et al. to comprise matching apertures in the base and the plate, as taught by Ebel et al., in order to enable the members to be coupled together using conventional bolt and nut fasteners and hand tools, providing for quick and easy assembly.
As to claim 12, Ritter et al. disclose a two piece temporary fence support wherein the base 16 and the plate 18 are made of steel (paragraphs [0024,0026]).  
As to claim 13, Ritter et al. fail to disclose a two piece temporary fence support wherein the base and the plate are coated with an enamel.  
Ebel et al. teach a support wherein steel components are coated with an enamel; the enamel coating preventing rusting of the steel components, providing for a more durable support assembly (C3 L36-52).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence support disclosed by Ritter et al. wherein the steel base and steel plate comprise an enamel coating, as taught by Ebel et al., in order to prevent rusting of the steel components, providing for a more durable support assembly.  
As to claim 14, Ritter et al. disclose a two piece temporary fence support wherein the base 16 is a generally flat plate of metal that is longer than it is wide (Figures 1-3; paragraph [0024]).  
As to claim 15, Ritter et al. disclose a two piece temporary fence support wherein the base 16 is symmetrical relative to its midpoint (Figures 1-3).  
As to claim 16, Ritter et al. disclose a two piece temporary fence support wherein the base 16 comprises an aperture 22 formed proximate the end of the base to permit the base to be fastened to a heavier or immovable structure (Figures 1-3; paragraph [0025]).  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. in view of Ebel et al., as applied to claims 1 and 10 above, and further in view of Modu-Loc Fence Rentals (CA 2 966 258).
As to claims 9 and 19, Ritter et al. disclose a two piece temporary fence support wherein the pair of posts both comprise a circular cross-section; instead of one of the posts comprising a circular cross-section and the other post comprising a square cross-section.
Modu-Loc Fence Rentals teaches Ritter et al. disclose a temporary fence support comprising a pair of posts 124 extending vertically from a plate 102 for permitting fence panels 200 to be mounted thereon, wherein the pair of posts comprise a first post of square cross-section and a second post of circular cross-section; each panel comprising a post pivotably received on the circular cross-section post of one support and a post matingly received on the square cross-section post of a second support, the square cross-section post providing for secure fixed angular positioning between the panel and the second support (Figures 1-4; paragraph [0043]).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence support disclosed by Ritter et al. wherein one of the posts comprising a circular cross-section and the other post comprising a square cross-section, as taught by Modu-Loc Fence Rentals, in order to provide for secure fixed angular positioning between a panel and the support. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/30/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619